HANEY, Circuit Judge.
I dissent.
It is clear that the Idaho probate court erroneously interpreted the fifth provision of decedent’s will, and thereby deprived complainant of a part of the residuary estate. 1 Ida.Code, 1932, § 5-905, provides for relief from judgments as follows :
“ * * * The court may * * * in its discretion, after notice to the adverse *320party * * * relieve' a party * * * from a judgment, order or other proceeding taken against him through his mistake, inadvertence, surprise or excusable neglect; and whenever, for any reason satisfactory to the court or the judge thereof, the party aggrieved has failed to apply for the relief sought during the term at which such judgment, order or proceeding complained of was taken, the court, or the judge thereof in vacation, may grant the relief upon application made within a reasonable time, not exceeding six months after the adjournment of the term. * * * ”
Although this section is applicable to probate courts, which have no terms, application for relief must be made within 6 months from the time the order was made. Chandler v. Probate Court, 26 Idaho 173, 141 P. 635; Connolly v. Probate Court, 25 Idaho 35, 136 P. 205. Here, complainant does not seek relief under the statute.
In addition to the statutory remedy, it is held in Idaho that courts of equity .have general jurisdiction to .grant relief against probate proceedings for extrinsic fraud. Glover v. Brown, 32 Idaho 426, 184 P. 649; Swinehart v. Turner, 38 Idaho 602, 224 P. 74. In Arrowsmith v. Gleason, 129 U.S. 86, 9 S.Ct. 237, 32 L.Ed 630, it is held that the federal courts may give “relief according to the recognized rules of equity, as administered in the courts of the United States.” [page 241.] Although the federal courts, prior to Erie R. Co. v. Tompkins, 304 U.S. 64, 58 S.Ct. 817, 82 L.Ed. 1188, 114 A.L.R. 1487, and Ruhlin v. New York Life Ins. Co., 304 U.S. 202, 58 S.Ct. 860, 82 L.Ed. 1290, used their independent judgment in determining what “the recognized rules of equity” were, now, the local law is binding.
In Donovan v. Miller, 12 Idaho 600, 88 P. 82, 9 L.R.A.,N.S., 524, 10 Ann.Cas. 444, the court approves the following explanation of extrinsic fraud given in United States v. Throckmorton, 98 U.S. 61, 65, 25 L.Ed. 93:
“ * * * In cases where by reason of something done by the successful party to a suit there was, in fact, no adversary trial or decision of the issue in the case, where the unsuccessful party has been prevented from exhibiting fully his case by fraud or deception practiced on him by his opponent, as keeping him away from court; or where the defendant never had knowledge of the suit, being kept in ignorance by the acts of the plaintiff; or where an attorney fraudulently or without authority assumes to represent a party or connives at his defeat; or where the attorney regularly employed corruptly sells out his client’s interest to the other side — these and similar cases, which show that there has never been any real contest in the trial or hearing of the case, are reasons for which a motion for new suit may be sustained to set aside and annul the former judgment or decree and open the case for a new and a fair hearing.” [page 84.]
The petition for distribution filed in the probate proceedings of decedent’s estate contained the following allegation:
“That said decedent also bequeathed to Farrinda Bone the sum of $1,000 to be paid to her with the provision that if her interest in the estate should exceed said sum that she would then be entitled to her portion over and above said sum but that there are seven brothers and sisters, or the decedents of seven brothers and sisters and that the amount will not exceed $1,000 each. That the heirs of said Farrinda Bone would be entitled to receive said sum of $1,000 * * *»
It can be seen that insofar as Farrinda P. Bone was concerned, two issues are raised: (1) whether or not, by the will, she was entitled to a part of the residuary estate only in the event that the other residuary legatees received $1,000 each; and (2) whether or not the other residuary legatees would receive money and property valued at not more than $1,000 each.
The order of distribution contained the following with respect to Farrinda P. Bone:
“The court further finds that said sum [$1,000] was to be in full payment of the amount due her unless the remainder of said estate should amount to sufficient so that the remaining brothers and sisters of said decedent, or their heirs, would receive more, than said sum and the court finds that the value of said estate is such that the remaining brothers and sisters of said decedent or their heirs will not receive more than said $1,000 so that said sum is adjudged to the heirs of Farrinda Bone as their full share in said estate * * *
It is apparent that by such order the probate court erred in fact and law. With respect to the first issue above mentioned it erred as a matter of law, because Farrinda P. Bone was entitled to a share of the residuary estate regardless of its value. If her share exceeded $1,000, then she was en*321titled to such share less $1,000; if such share was less than $1,000, she was entitled to the full share without deduction. With respect to the second issue, the probate court erred as a matter of fact in determining the value of the share to which the residuary legatees were entitled. Such value exceeded $1,000.
Nevertheless, the order is final, unless (1) the court was without jurisdiction to make it; or (2) it was obtained by extrinsic fraud. Appellees also contend that relief from the order might be granted for mistake on general principles of equity. We think that in Idaho relief cannot be granted against mistake as a general equitable rule. Donovan v. Miller, 12 Idaho 600, 88 P. 82, 9 L.R.A.,N.S., 524, 10 Ann.Cas. 444. Relief might be had under 1 Ida.Code, 1932, § 5-905, on the ground of Farrinda P. Bone’s mistake, within “six months after the adjournment of the term”, but that time has expired. There is no contention that such time was tolled by Farrinda P. Bone’s absence from the state, if such were possible under 1 Ida.Code, 1932, § 5-229.
There is no contention that the order was void for want of jurisdiction. Therefore, relief may be granted only in the event that there was extrinsic fraud in obtaining the order. As said in Connolly v. Probate Court, 25 Idaho 35, 47, 136 P. 205, 209, “if through fraud or perjury an heir has been deprived of property, without any laches or fault on his part, he has the remedy in a court of equity”. Here the successor of Farrinda P. Bone has been deprived of her share in the residue, and we are to determine whether such deprivation was had by extrinsic fraud. Therefore, the question for decision is whether or not the fact that there was no adversary trial or real contest over the two issues raised by the petition for distribution was caused by something done by the other interested parties to the proceeding. Such acts if viewed in the light of United States v. Throckmorton, supra, art: (1) Keeping Farrinda P. Bone, or her successor in interest from court; (2) where Farrinda P. Bone, or her successor, never had knowledge of the suit, and was kept in ignorance by the other parties. Appellees do not rely specifically on any of these'points, but argue that fraud was practiced because the executor and the probate court did not “zealously guard and watch over the interest of every heir or devisee, whether in court or not.” Appellants contend that the executor has no such duty, but must stand neutral, and that Farrinda P. Bone and her successor are charged with knowledge of all matters of record in the probate proceeding, and therefore must be held to have knowledge of the erroneous decision.
There is nothing in the record to show that Lulah J. Bone had actual notice of the increased value of the estate, and the trial court found she had none. Many letters were written by her, or on her behalf, but the few answers thereto did not disclose such matter. The finding should be sustained. Likewise, the theory of constructive notice cannot be use'd here. Goody v. Maryland Casualty Co., 53 Idaho 523, 528, 25 P.2d 1045; 26 C.J. 1155, § 70; and see Swinehart v. Turner, 38 Idaho 602, 224 P. 74.
The executor of Osburn’s estate did not advise Lulah J. Bone of the increased value of the estate. Inasmuch as he was a fiduciary (Schneeberger v. Frazer, 36 Idaho 737, 748, 213 P. 568; State Insurance Fund v. Hunt, 52 Idaho 639, 645, 17 P.2d 354), he was under a duty to make full disclosure to the heirs, and upon his failure to do so, a court of equity will grant the injured heir relief. Smith v. Smith, D.C.Mont., 210 F. 947, 951, affirmed 9 Cir., 224 F. 1; 5 A.L.R. 672, Annotation. However, if the executor’s duty was no more than to stand neutral, as appellants contend, he has not done so in this case. Divulging information to part only of the beneficiaries is not standing neutral between all of them. Here, because of information received by Lulah J. Bone as to the small value of the estate, she might well have believed that she would get no more than $1000 from the estate, even under a correct interpretation of the will, and might have reasonably concluded it would avail her nothing to appear and correct the error. The concealment of the increased value of the assets affords a substantial reason for her failure to correct the erroneous construction of the will. Had she known that she was entitled to receive about $7,000 more than she did receive, it is reasonable to assume that she would have asserted her rights.
I, therefore, disagree with the holding in the majority opinion that the “evidence does not establish extrinsic fraud practiced upon complainant or the probate court”.
The judgment of the trial court should be affirmed.